AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JANUARY 29, 2013 Securities Act Registration No. 333-12745 Investment Company Act Reg. No. 811-07831 SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 23 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 25 [ X ] (Check appropriate box or boxes.) FMI FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin (Address of Principal Executive Offices) (Zip Code) (414)226-4555 (Registrant’s Telephone Number, including Area Code) Ted. D. Kellner Copy to: Fiduciary Management, Inc. Peter Fetzer 100 East Wisconsin Avenue, Suite 2200 Foley & Lardner LLP Milwaukee, WI53202 777 East Wisconsin Avenue (Name and Address of Agent for Service) Milwaukee, Wisconsin53202 Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] OnJanuary 31, 2013 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS January 31, 2013 FMI Focus Fund (Ticker Symbol: FMIOX) A NO-LOAD MUTUAL FUND FMI Focus Fund (Ticker Symbol: FMIOX) Prospectus January 31, 2013 FMI Focus Fund is a no-load mutual fund seeking capital appreciation. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page SUMMARY SECTION 1 MORE INFORMATION ABOUT THE FUND’S PRINCIPAL INVESTMENT STRATEGIES AND DISCLOSURE OF PORTFOLIO HOLDINGS 5 MANAGEMENT OF THE FUND 6 THE FUND’S SHARE PRICE 7 PURCHASING SHARES 7 REDEEMING SHARES 12 MARKET TIMING PROCEDURES 15 EXCHANGING SHARES 16 DIVIDENDS, DISTRIBUTIONS AND TAXES 17 INDEX DESCRIPTIONS 19 FINANCIAL HIGHLIGHTS 20 FMI Focus Fund • 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 l (414) 226-4555 l www.fmifunds.com SUMMARY SECTION Investment Objective:FMI Focus Fund (the “Fund”) seeks capital appreciation. Fees and Expenses of the Fund:The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases No Sales Charge Maximum Deferred Sales Charge (Load) No Deferred Sales Charge Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions No Sales Charge Redemption Fee (transfer agent charge of $15 for each wire redemption) None Exchange Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses 0.26% Total Annual Fund Operating Expenses 1.26% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of these periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 55% of the average value of its portfolio. Principal Investment Strategies: The Fund may invest in stocks of companies of all sizes, but primarily invests in small- to medium-capitalization (namely, less than $5 billion market capitalization) United States companies, that have substantial capital appreciation potential.Many of these companies have little or no following by the major stock brokerage firms.The Fund looks for stocks of businesses that are selling at what it believes are substantial discounts to prices that accurately reflect their future earnings prospects.The Fund takes a “focused” approach to investing, meaning the Fund conducts extensive research (namely, focuses) on each prospective investment before purchasing. 1 The Fund’s portfolio managers actively trade the Fund’s portfolio.The Fund’s portfolio managers may also use the following investment techniques: • Effect “short sales” of a security when they think it will decline in value. • Purchase securities with borrowed funds. • Purchase put and call options and write call options on securities and stock indexes. In reviewing companies, the Fund applies the characteristics identified above on a case-by-case basis as the order of importance varies depending on the type of business or industry and the company being reviewed. The Fund’s portfolio managers will generally sell a portfolio security when they believe: • The security has achieved its value potential. • Such sale is necessary for portfolio diversification. • Changing fundamentals signal a deteriorating value potential. • Other securities have a better value potential. Principal Risks:There is a risk that you could lose all or a portion of your money on your investment in the Fund.This risk may increase during times of significant market volatility.The risks below could affect the value of your investment, and because of these risks the Fund is a suitable investment only for those investors who have long-term investment goals and a high tolerance for risk: • Stock Market Risk:The prices of the securities in which the Fund invests may decline for a number of reasons. The price declines of common stocks, in particular, may be steep, sudden and/or prolonged. Price changes may occur in the market as a whole, or they may occur in only a particular company, industry, or sector of the market. • Medium Capitalization Companies Risk:Medium capitalization companies tend to be more susceptible to adverse business or economic events than large capitalization companies, and there is a risk that the securities of medium capitalization companies may have limited liquidity and greater price volatility than securities of large capitalization companies. • Small Capitalization Companies Risk:Small capitalization companies typically have relatively lower revenues, limited product lines and lack of management depth, and may have a smaller share of the market for their products or services, than large and medium capitalization companies.There is a risk that the securities of small capitalization companies may have limited liquidity and greater price volatility than securities of large and medium capitalization companies, which can negatively affect the Fund’s ability to sell these securities at quoted market prices.Finally, there are periods when investing in small capitalization company stocks falls out of favor with investors and these stocks may underperform. • Value Investing Risk:The Fund’s portfolio managers may be wrong in their assessment of a company’s value and the stocks the Fund holds may not reach what the portfolio managers believe are their full values. From time to time “value” investing falls out of favor with investors. During these periods, the Fund’s relative performance may suffer. • Leverage Risk:When our portfolio managers purchase securities with borrowed funds, they engage in a speculative investment practice called “leverage.” When the Fund engages in “leverage,” it has the potential to incur losses greater than if it had not engaged in leverage. 2 • Options Writing and Selling Risk:If the Fund purchases an option and the price of the underlying stock or index moves in the wrong direction, the Fund will lose most or all of the amount the Fund paid for the option, plus commission costs. Similarly, the Fund likely will lose money if the underlying stock or index of a call option it has written increases in value. It is possible that there may be times when a market for the Fund’s outstanding options does not exist. • Short Sales Risk:The risk of incurring losses due to an appreciation in value of a security that was sold short.Losses may incur if a short position is closed out earlier than the Fund had intended.The potential loss is unlimited. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare to the performance of the Russell 2000 Index and the Russell 2000 Growth Index.For additional information on these indexes, please see “Index Descriptions” in this Prospectus.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at http://www.fmifunds.com. FMI Focus Fund (Annual total return as of 12/31) During the ten year period shown on the bar chart, the Fund’s highest total return for a quarter was 25.25% (quarter ended September 30, 2009) and the lowest total return for a quarter was -23.77% (quarter ended December 31, 2008). After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). 3 Average Annual Total Returns (for the periods ended December 31, 2012 ) One Year Five Years Ten Years FMI Focus Fund Return before taxes 13.33 % 6.69 % 10.37 % Return after taxes on distributions 12.85 % 5.74 % 9.17 % Return after taxes on distributions and sale of Fund shares 9.25 % 5.46 % 8.79 % Russell 2000® Index (reflects no deduction for fees, expenses or taxes) 16.35 % 3.56 % 9.72 % Russell 2000® Growth Index (reflects no deduction for fees, expenses or taxes) 14.59 % 3.49 % 9.80 % Investment Adviser and Sub-Adviser:Fiduciary Management, Inc. is the investment adviser for the Fund.Broadview Advisors, LLC is the sub-adviser for the Fund. Portfolio Managers:The investment portfolio of the Fund is managed by the sub-adviser.All investment decisions are made by a team of investment professionals representing the investment adviser, any of whom may make recommendations subject to the final approval of Richard E. Lane.Mr. Lane has been with the sub-adviser since 2001 and is currently its President.The other members of the investment team are Aaron Garcia, who has been with the sub-adviser since 2003 and is currently a senior security analyst; Faraz Farzam, who has been with the sub-adviser since 2001 and is currently a senior security analyst; and Richard Whiting, who has been with the sub-adviser since 2001 and is currently Manager of its Trading Department and a security analyst. Purchase and Sale of Fund Shares:The minimum initial investment amount for all new accounts is $1,000. The subsequent investments in the Fund for existing accounts may be made with a minimum investment of $50 if purchased through the Automatic Investment Plan, $1,000 for telephone purchases and $100 for all other accounts. You may purchase, redeem, and exchange shares of the Fund each day the New York Stock Exchange is open. You may purchase, redeem, or exchange Fund shares: through the mail (FMI Focus Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701); by wire transfer; by telephone at 1-800-811-5311; or through a financial intermediary. Investors who wish to purchase or redeem shares through a broker-dealer or other financial intermediary should contact the intermediary regarding the hours during which orders may be placed. Tax Information:The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case such distributions may be taxable at a later date. Payments to Broker-Dealers and Other Financial Intermediaries:If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.If made, these payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 4 MORE INFORMATION ABOUT THE FUND’S PRINCIPAL INVESTMENT STRATEGIES AND DISCLOSURE OF PORTFOLIO HOLDINGS INVESTMENT OBJECTIVE AND STRATEGIES The Fund seeks capital appreciation.Although the Fund has no intention of doing so, the Fund may change its investment objective without obtaining shareholder approval. Principal Investment Strategies:The Fund may invest in stocks of companies of all sizes, but primarily invests in small- to medium-capitalization (namely less than $5 billion market capitalization) United States companies, that have substantial capital appreciation potential.Many of these companies have little or no following by the major stock brokerage firms.The Fund looks for stocks of businesses that are selling at what it believes are substantial discounts to prices that accurately reflect their future earnings prospects.The Fund takes a “focused” approach to investing, meaning the Fund conducts extensive research (namely, focuses) on each prospective investment before purchasing. The Fund’s portfolio managers actively trade the Fund’s portfolio.The Fund’s portfolio managers may also use the following investment techniques: • Effect “short sales” of a security when they think it will decline in value. • Purchase securities with borrowed funds. • Purchase put and call options and write call options on securities and stock indexes. In reviewing companies, the Fund applies the characteristics identified above on a case-by-case basis as the order of importance varies depending on the type of business or industry and the company being reviewed. The Fund’s portfolio managers will generally sell a portfolio security when they believe: • The security has achieved its value potential. • Such sale is necessary for portfolio diversification. • Changing fundamentals signal a deteriorating value potential. • Other securities have a better value potential. Non-Principal Investment Strategies:The Fund, in response to adverse market, economic, political or other conditions may take a temporary defensive position.This means that the Fund will invest some or all of its assets in money market instruments (like U.S. Treasury Bills, commercial paper or repurchase agreements).The Fund will not be able to achieve its investment objective of capital appreciation to the extent that it invests in money market instruments since these securities do not appreciate in value.When the Fund is not taking a temporary defensive position, it still will hold some cash and money market instruments so that it can pay its expenses or satisfy redemption requests. DISCLOSURE OF PORTFOLIO HOLDINGS The Statement of Additional Information (the “SAI”) for the Fund, which is incorporated by reference into this Prospectus, contains a description of the Fund’s policies and procedures regarding disclosure of its portfolio holdings. 5 MANAGEMENT OF THE FUND Fiduciary Management, Inc. (the “Adviser”) is the Fund’s investment adviser.The Adviser’s address is: 100 East Wisconsin Avenue Suite 2200 Milwaukee, Wisconsin 53202 The Adviser has been in business since 1980 and has been the Fund’s investment adviser since the Fund’s inception on December 16, 1996. As the investment adviser to the Fund, the Adviser: • Provides or oversees the provision of all general management and administration, investment advisory and portfolio management, and general services for the Fund; and • Selects one or more sub-advisors and monitors the sub-advisors’ investment programs and results. Pursuant to its Investment Advisory Agreement, the Adviser is entitled to receive a fee at an annual rate of 1.00% of the average daily net assets of the Fund.The Adviser may periodically waive all or a portion of its advisory fee with respect to the Fund.For the past fiscal year ended September 30, 2012, the Fund paid advisory fees, after waiver or reimbursement, at the rate of 1.00%. A discussion regarding the basis for the Board of Directors approving the investment advisory agreement with the Adviser is available in the Fund’s semi-annual report to shareholders for the most recent period ended March 31. Broadview Advisors, LLC is the sub-adviser to the Fund.Its address is: 330 East Kilbourn Avenue Suite 1475 Milwaukee, Wisconsin 53202 Mr. Lane has served as a portfolio manager to the Fund since October 1, 1997, and is currently the President of Broadview Advisors, LLC. Mr. Lane was employed by the Adviser as a financial analyst and portfolio manager from September 1994 through April 2001 when Broadview Advisors, LLC was organized. The investment portfolio of the Fund is managed by the sub-adviser.All investment decisions are made by a team of investment professionals representing the investment adviser, any of whom may make recommendations subject to final approval of Richard E. Lane.Mr. Lane has been with the sub-adviser since 2001 and is currently its President.The other members of the investment team are Aaron Garcia, who has been with the sub-adviser since 2003 and is currently a senior security analyst; Faraz Farzam, who has been with the sub-adviser since 2001 and is currently a senior security analyst; and Richard Whiting, who has been with the sub-adviser since 2001 and is currently its Manager of the Trading Department and a security analyst. Broadview Advisors, LLC has been in business since May 2001 and is the Fund’s only sub-adviser.Broadview Advisors, LLC selects portfolio securities for investment by the Fund, purchases and sells securities for the Fund and, upon making any purchase or sale decision, places orders for the execution of such portfolio transactions. The Adviser, not the Fund, is responsible for paying the fee of Broadview Advisors, LLC.The Adviser pays Broadview Advisors, LLC a fee equal to 0.85% of the first $500 million of the average daily net assets of the Fund, and 0.80% of the Fund’s average daily net assets in excess of $500 million. The SAI for the Fund, which is incorporated by reference into this Prospectus, provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of shares in the Fund. 6 THE FUND’S SHARE PRICE The price at which investors purchase shares of the Fund and at which shareholders redeem shares of the Fund is called its net asset value.The Fund normally calculates its net asset value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) on each day the NYSE is open for trading.The NYSE is closed on most national holidays, on Good Friday, and on weekends.The NYSE also may be closed on national days of mourning or due to natural disasters or other extraordinary events or emergencies.The Fund calculates its net asset value based on the market prices of the securities (other than money market instruments) it holds.It values most money market instruments it holds, which mature in 60 days or less, at their amortized cost. If market quotations are not readily available, the Fund will value securities at their fair value as determined in good faith by the Fund’s adviser or sub-adviser in accordance with procedures approved by the Board of Directors.The fair value of a security is the amount which the Fund might reasonably expect to receive upon a current sale.Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the fair value of a security may differ from the last quoted price and the Fund may not be able to sell a security at the fair value.Market quotations may not be available, for example, if trading in particular securities was halted during the day and not resumed prior to the close of trading on the NYSE.Other types of securities that the Fund may hold for which fair value pricing might be required include, but are not limited to: (a) illiquid securities; (b) securities of an issuer that has entered into a restructuring; and (c) securities whose trading has been halted or suspended. The Fund will process purchase orders and redemption orders that it receives in good order prior to the close of regular trading on a day in which the NYSE is open at the net asset value determined later that day.It will process purchase orders and redemption orders that it receives in good order after the close of regular trading at the net asset value determined at the close of regular trading on the next day the NYSE is open. A purchase, exchange or redemption order is in “good order” when the Fund or your servicing agent receives properly completed and signed documents.Servicing agents are responsible for timely transmitting any purchase, exchange and redemption orders they receive to the Fund. PURCHASING SHARES How to Purchase Shares from the Fund 1. Read this Prospectus carefully. 2. Determine how much you want to invest keeping in mind the following minimums (the Fund reserves the right to waive or reduce the minimum initial investment amount for purchases made through certain retirement, benefit and pension plans)*: a. New accounts •
